Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 1 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 2 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 3 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 4 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 5 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 6 of 7
Case 19-62434   Doc 5   Filed 11/20/19   Entered 11/20/19 16:17:00   Desc Main
                           Document      Page 7 of 7
